IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00058-CV

TEXAS MIDSTREAM GAS SERVICES, L.L.C.,
                                                             Appellant
v.

DR. BANGALOR V. RAMAKRISHNA,
                                                             Appellee


                            From the 18th District Court
                              Johnson County, Texas
                            Trial Court No. C201100498


                     REFERRAL TO MEDIATION ORDER


       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes . . . and the early settlement

of pending litigation through voluntary settlement procedures.” Id. § 154.002 (West

2011). Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement

conference, conducted with the assistance of a mediator.           Mediation is private,
confidential, and privileged.

       We find that this appeal is appropriate for mediation. See id. § 154.021(a) (West

2011); 10TH TEX. APP. (WACO) LOC. R. 9.

       The Court assigns Deborah G. Hankinson as the mediator. She can be contacted

at the following address, telephone phone number, or email:

                                      Hankinson PLLC
                                 750 N Saint Paul St., Ste 1800
                                       Dallas, TX 75201
                                        (214) 754-9185
                                  deborah@dhankinson.com

       Mediation must occur within 45 days after the date of this Order.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

       Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.


Texas Midstream Gas Services, L.L.C. v. Ramakrishna                                   Page 2
The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay one-half of the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

       We refer this appeal to mediation.

       The appeal and all appellate deadlines are suspended as of the date of this Order.

The suspension of the appeal is automatically lifted when the mediator’s report to the

Court is received. If the matter is not resolved at mediation, any deadline that began to

run and had not expired by the date of this Order will begin anew as of the date the

mediator’s report to the Court is received. Any document filed by a party after the date

of this Order and prior to the filing of the mediator’s report will be deemed filed on the

same day, but after, the mediator’s report is received.



                                              PER CURIAM
Before Chief Justice Gray and
       Justice Davis
Order issued and filed January 23, 2019




Texas Midstream Gas Services, L.L.C. v. Ramakrishna                                 Page 3